Citation Nr: 1013720	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and November 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran was afforded a February 
2010 Travel Board hearing before the undersigned Veterans Law 
Judge.  The transcript is of record. 


FINDINGS OF FACT

1.  The March 1977 Board decision denying service connection 
for prostatitis and a right shoulder disability is final.  

2.  None of the new evidence associated with the claims file 
since the March 1977 Board denial, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for prostatitis, or raises a 
reasonable possibility of substantiating the claim for 
service connection for prostatitis. 

3.  None of the new evidence associated with the claims file 
since the March 1977 Board denial, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a right shoulder disorder, or 
raises a reasonable possibility of substantiating the claim 
for service connection for a right shoulder disorder. 



CONCLUSIONS OF LAW

1.  The March 1977 Board decision denying service connection 
for prostatitis and a right shoulder disability is final.  
38 U.S.C.A. § 7104 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for prostatitis.  38 
U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2009).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right shoulder 
disability.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009)

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Factual Background and Analysis

Both claims were previously denied in a March 1977 Board 
decision that was final.  38 U.S.C.A. § 7104.  Evidence 
submitted following the decision includes private medical 
records, written statements by the Veteran, and testimony 
presented at the February 2010 Travel Board hearing.  

The pertinent medical evidence includes a statement by Dr. 
M.F. attesting that the Veteran has "long-standing and 
recurrent" prostatitis and his first episode occurred during 
service at Fort Bliss.  This statement is based on the 
Veteran's self reported history.  Similarly, a treatment note 
concerning the Veteran's right shoulder by Dr. M.W. includes 
a history of in-service aggravation reported by the Veteran.  
The transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  These private medical 
records cannot be used as medical documentation that the 
Veteran had either aggravation of his preexisting right 
shoulder disability or incurred prostatitis during active 
service.  

The Veteran testified at the Travel Board hearing that he 
experienced pain in his low back during basic training 
drills.  Service treatment records refer to a venereal 
infection, rather than prostatitis.  He reported that he 
again sought medical treatment following service around 1975 
for similar symptoms and received a prostatitis diagnosis.  
Also during the Travel Board hearing, the Veteran asserted 
that the low back symptoms were the initial manifestations of 
prostatitis, but were misdiagnosed as venereal infection.  
His assertion that he was misdiagnosed during service has not 
been supported by any competent medical evidence.  The 
Veteran is competent to report symptoms, but his assertion 
that he was misdiagnosed during service is entitled to no 
weight as he is not competent to make a medical diagnosis.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  
   
The items associated with the record since the March 1977 
Board decision are plainly "new."  Notwithstanding, they 
cannot be considered "so significant that they must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156.  The private treatment records 
pertain to present treatment of prostatitis and show that 
arthritis of the acromioclavicular shoulder joint resolved.  
Although the medical notes reference the Veteran's reported 
history of being treated for both disabilities during 
service, there is no competent medical opinion relating 
either present disability to any incident of active service.  
See Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the Veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  Based upon a 
comprehensive review of the record, the Board finds the 
evidence added to the claims file since the March 1977 Board 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The petitions 
to reopen for new and material evidence are denied.  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August and October 
2005 and May 2006 letters, prior to the date of the issuance 
of the appealed December 2005 and November 2006 rating 
decisions, respectively.  The October 2005 and May 2006 
letters provided notice regarding the information and 
evidence necessary to substantiate a petition to reopen a 
previously denied claim for new and material evidence in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Although the October 2005 letter did not mention the specific 
reason for the prior denial, the Veteran demonstrated actual 
knowledge in his June 2006 notice of disagreement by 
asserting that he had prostatitis during active service.  The 
RO had an opportunity to consider his contention as the 
appeal was subsequently readjudicated in a Statement of the 
Case issued in January 2008.   See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

The Board further notes the May 2006 letter contained notice 
concerning how a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  The Veteran was not afforded a VA 
examination.  Because the Veteran's petitions to reopen his 
claims are presently denied, VA is not obligated to provide a 
medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (Holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

Petition to reopen a claim of service connection for 
prostatitis is denied.

Petition to reopen a claim of service connection for a right 
shoulder disability is denied.  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


